Name: 89/611/ECSC: Decision of the Representatives of the Governments of the Member States, meeting within the Council, of 20 November 1989 establishing ceilings and Community supervision for imports of certain goods falling within the ECSC Treaty originating in Yugoslavia (1990)
 Type: Decision
 Subject Matter: iron, steel and other metal industries;  political geography;  tariff policy
 Date Published: 1989-12-04

 Avis juridique important|41989D061189/611/ECSC: Decision of the Representatives of the Governments of the Member States, meeting within the Council, of 20 November 1989 establishing ceilings and Community supervision for imports of certain goods falling within the ECSC Treaty originating in Yugoslavia (1990) Official Journal L 352 , 04/12/1989 P. 0044 - 0057DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL, of 20 November 1989 establishing ceilings and Community supervision for imports of certain goods falling within the ECSC Treaty originating in Yugoslavia (1990) (89/611/ECSC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, In agreement with the Commission, HAVE DECIDED AS FOLLOWS: Article 1 1. From 1 January to 31 December 1990 imports into the Community of certain products originating in Yugoslavia and indicated in Article 3 of the Agreement between the Member States of the European Coal and Steel Community, of the one part, and the Socialist Federal Republic of Yugoslavia, of the other part (1), shall be subject to annual ceilings and to Community supervision in the Community. 2. In application of the provisions of Article 12 of the Agreement, the contracting parties will begin negotiations towards concluding an additional Protocol to the Agreement determining the future regime of their commerce. Pending the conclusion of the Protocol in question, the Community, by Decision 88/652/ECSC (2), has extended the system provided for by Article 3 of the Agreement. 3. Within the limits of these tariff ceilings, the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated according to Decision 87/603/ECSC of the Representatives of the Governments of the Member States, meeting within the Council, and of the Commission of 21 December 1987 laying down the arrangements for (3) OJ No L 41, 14. 2. 1983, p. 113. (4) OJ No L 367, 31. 12. 1988, p. 78. Spain's and Portugal's trade with Yugoslavia in products falling under the ECSC Treaty and amending Decisions 86/69/ECSC and 87/456/ECSC (5). The description of the goods referred to in the preceding subparagraph, their CN codes and the levels of the indicative ceilings are given in the Annex hereto. 4. Amounts shall be set off against the ceilings as and when the goods are entered with customs authorities for free circulation and accompanied by a movement certificate conforming to the rules contained in Protocol 3 to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia (6). Goods shall be set off against the ceilings only if the movement certificate has been submitted before the date on which customs duties are re-established. The reaching of a ceiling shall be determined at Community level on the basis of imports set off against it in the manner defined in the preceding subparagraphs. The Member States shall periodically inform the Commission of imports effected in accordance with the above rules; such information shall be supplied under the conditions laid down in paragraph 6. 5. As soon as the ceilings are reached at Community level, Member States may at any time, at the request of any one of them or of the Commission, and in respect of the whole of the Community, re-establish the levying of the customs duties applicable to third countries. (7) OJ No L 389, 31. 12. 1987, p. 61. (8) OJ No L 41, 14. 2. 1983, p. 2. Within the framework of the foregoing provisions, the Commission shall coordinate the procedures for re-establishing the customs duties applicable to third countries, in particular by notifying the date common to the whole of the Community and directly applicable in each Member State. The notification shall be published in the Official Journal of the European Communities. 6. Member States shall forward to the Commission, not later than the 15th day of each month, statements of the amounts set off during the preceding month. They shall, if the Commission so requests, make up such statements for periods of 10 days and forward them within five clear days of expiry of the preceding 10-day period. Article 2 Member States and the Commission shall cooperate closely to ensure that this Decision is complied with. Article 3 Member States shall take all measures necessary to implement this Decision. Done at Brussels, 20 November 1989. The President H. NALLET ANNEX (a) Order No CN code (*) Description Ceiling (tonnes) (1) (2) (3) (4) 06.0010 Pig iron and spiegeleisen in pigs, blocks or other primary forms: -Non-alloy pig iron containing by weight 0,5 % or less of phosphorus: --Containing by weight not less than 0,4 % of manganese: ex 7201 10 11 ---Containing by weight 1 % or less of silicon ex 7201 10 19 ---Containing by weight more than 1 % of silicon ex 7201 10 30 --Containing by weight not less than 0,1 % but less than 0,4 % of manganese ex 7201 10 90 --Containing by weight less than 0,1 % of manganese ex 7201 20 00 -Non-alloy pig iron containing by weight more than 0,5 % of phosphorus -Alloy pig iron: ex 7201 30 10 --Containing by weight not less than 0,3 % but not more than 1 % of titanium and not less than 0,5 % but not more than 1 % of vanadium ex 7201 30 90 --Other ex 7201 40 00 -Spiegeleisen Ferro-alloys: -Other: --Other: ---Ferro-phosphorus: ex 7202 99 11 ----Containing by weight more than 3 % but less than 15 % of phosphorus Ferrous products obtained by direct reduction of iron ore and other spongy ferrous products, in lumps, pellets or similar forms; iron having a minimum purity by weight of 99,94 %, in lumps, pellets or similar forms: ex 7203 90 00 -Other 06.0020 Flat-rolled products of iron or non-alloy steel, of a width of 600 mm or more, hot-rolled, not clad, plated or coated: -In coils, not further worked than hot-rolled, of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa: ex 7208 11 00 --Of a thickness exceeding 10 mm --Of a thickness of 4,75 mm or more but not exceeding 10 mm: ex 7208 12 10 ---Intended for re-rolling ( ¹) ---Other: ex 7208 12 91 ----With patterns in relief ex 7208 12 99 ----Other --Of a thickness of 3 mm or more but less than 4,75 mm: ex 7208 13 10 ---Intended for re-rolling ( ¹) ---Other: ex 7208 13 91 ----With patterns in relief ex 7208 13 99 ----Other --Of a thickness of less than 3 mm: ex 7208 14 10 ---Intended for re-rolling ( ¹) ex 7208 14 90 ---Other -Other, in coils, not further worked than hot-rolled: --Of a thickness exceeding 10 mm: ex 7208 21 10 ---With patterns in relief ( ¹) Entry within this code is subject to conditions laid down in the relevant Community provisions. (a) Notwithstanding the rules for the interpretation of the combined nomenclature, the wording for the designation of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the application of CN codes. Where ex CN code positions are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together. (*) The Taric codes are to be found on the last page of this Annex. aa A A A A A A A A A A A A A A A A A a A A A A A A A A A A A A A A A A A s 26 769 aa A A A A A A A A A A A A A A A A A a A A A A A A A A A A A A A A A A A 38 862 Order No CN code Description Ceiling (tonnes) (1) (2) (3)(4) 06.0020 (cont'd) ex 7208 21 90---Other --Of a thickness of 4,75 mm or more but not exceeding 10 mm: ex 7208 22 10 ---Intended for re-rolling ( ¹) ---Other: ex 7208 22 91 ----With patterns in relief ex 7208 22 99 ----Other --Of a thickness of 3 mm or more but less than 4,75 mm: ex 7208 23 10 ---Intended for re-rolling ( ¹) ---Other: ex 7208 23 91 ----With patterns in relief ex 7208 23 99 ----Other --Of a thickness of less than 3 mm: ex 7208 24 10 ---Intended for re-rolling ( ¹) ex 7208 24 90 ---Other Flat-rolled products of iron or non-alloy steel, of a width of less than 600 mm, not clad, plated or coated: -Not further worked than hot-rolled, of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa: --Other, of a thickness of 4,75 mm or more: ex 7211 12 10 ---Of a width exceeding 500 mm: -( ²) --Other: ex 7211 19 10 ---Of a width exceeding 500 mm: -( ²) -Other, not further worked than hot-rolled: --Other, of a thickness of 4,75 mm or more: ex 7211 22 10 ---Of a width exceeding 500 mm: -( ²) --Other: ex 7211 29 10 ---Of a width exceeding 500 mm: -( ²) 06.0030 Semi-finished products of iron or non-alloy steel: -Containing by weight less than 0,25 % of carbon: --Other: ---Of circular or polygonal cross-section: ----Rolled or obtained by continuous casting: ex 7207 19 15 -----Other -Containing by weight 0,25 % or more of carbon: --Of circular or polygonal cross-section: ---Rolled or obtained by continuous casting: ----Other: ex 7207 20 55 -----Containing by weight 0,25 % or more but less than 0,6 % of carbon Bars and rods, hot-rolled, in irregularly wound coils of iron or non-alloy steel: ex 7213 10 00 -Containing indentations, ribs, grooves or other deformations produced during the rolling process ex 7213 31 00 ex 7213 39 00 -Other, containing by weight less than 0,25 % of carbon ex 7213 41 00 ex 7213 49 00 -Other, containing by weight 0,25 % or more but less than 0,6 % of carbon ( ¹) Entry within this code is subject to conditions laid down in the relevant Community provisions. ( ²) Flat-rolled products of a weight of 500 kg or more. A A A A A A A A A A A A A A A A A A A A A A a A A A A A A A A A A A A A A A A A A A A A s 38 862 (cont'd) aa A A A A A A A A A A A A A a A A A A A A A A A A A A A A 25 607 Order No CN code Description Ceiling (tonnes) (1) (2) (3) (4) 06.0030 (cont'd) Other bars and rods of other alloy steel, not further worked than forged hot-rolled, hot-drawn or hot-extruded but including those twisted after rolling: ex 7214 20 00 -Containing indentations, ribs, grooves, or other deformations produced during the rolling process or twisted after rolling ex 7214 40 10 ex 7214 40 91 ex 7214 40 99 -Other, containing by weight less than 0,25 % of carbon ex 7214 50 10 ex 7214 50 91 ex 7214 50 99 -Other, containing by weight 0,25 % or more but less than 0,6 % of carbon Other bars and rods of iron or non-alloy steel: -Other: ex 7215 90 10 --Hot-rolled, hot-drawn or extruded not further worked than clad Other bars and rods of other alloy steel, angles, shapes and sections of other alloy steel: -Hollow drill bars and rods: ex 7228 80 90 --Of non-alloy steel 06.0040 Semi-finished products of iron or non-alloy steel: -Containing by weight less than 0,25 % of carbon: --Other: ---Blanks for angles, shapes and sections: ex 7207 19 31 ---Rolled or obtained by continuous casting -Containing by weight 0,25 % or more of carbon: --Blanks for angles, shapes and sections: ex 7207 20 71 ---Rolled or obtained by continuous casting Angles, shapes and sections of iron of non-alloy steel: ex 7216 10 00 -U-, I- or H-sections, not further worked than hot-rolled, hot-drawn or extruded, of a height of less than 80 mm ex 7216 21 00 ex 7216 22 00 -L- or T-sections, not further worked than hot-rolled, hot-drawn or extruded of a height of less than 80 mm ---Of a height of 80 mm or more but not exceeding 220 mm: ex 7216 31 11 ----With parallel flange faces ex 7216 31 19 ----Other ---Of a height of more than 220 mm: ex 7216 31 91 ----With parallel flange faces ex 7216 31 99 ----Other ---Of a height of 80 mm or more but not exceeding 220 mm: ex 7216 32 11 ----With parallel flange faces ex 7216 32 19 ----Other ---Of a height of more than 220 mm: ex 7216 32 91 ----With parallel flange faces ex 7216 32 99 ----Other ex 7216 33 10 ---Of a height of 80 mm or more but not exceeding 180 mm ex 7216 33 90 ---Of a height of more than 180 mm ex 7216 40 10 ex 7216 40 90 -L- or T-sections, not further worked than hot-rolled, hot-drawn or extruded, of a height of 80 mm or more ex 7216 50 10 ex 7216 50 90 -Other angles, shapes and sections, not further worked than hot-rolled, hot-drawn or extruded -Other: ex 7216 90 10 --Hot-rolled, hot-drawn or extruded, not further worked than clad: Sheet piling of iron or steel, whether or not drilled, punched or made from assembled elements, welded angles, shapes and sections, of iron or steel ex 7301 10 00 -Sheet piling A A A A A A A A A A A A a A A A A A A A A A A A s 25 607 (cont'd) aa A A A A A A A A A A A A A A A A A A A A A A A A a A A A A A A A A A A A A A A A A A A A A A A A A s 3 652 Order No CN code Description Ceiling (tonnes) (1) (2) (3) (4) 06.0050 Flat-rolled products of iron or non-alloy steel, of a width of less than 600 mm, clad, plated or coated -Not further worked than hot-rolled, of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa: --Other, of a thickness of 4,75 mm or more: ex 7211 12 90 ---Of a width not exceeding 500 mm: -( ¹) --Other: ---Of a width not exceeding 500 mm: ex 7211 19 91 ----Of a thickness of 3 mm or more but less than 4,75 mm: -( ²) ex 7211 19 99 ----Of a thickness of less than 3 mm: -( ¹) -Other, not further worked than hot-rolled: --Other, of a thickness of 4,75 mm or more: ex 7211 22 90 ---Of a width not exceeding 500 mm: -( ¹) -Other, not further worked than hot-rolled: --Other: ---Of a width not exceeding 500 mm (ECSC): ex 7211 29 91 ----Of a thickness of 3 mm or more but less than 4,75 mm: -( ¹) ex 7211 29 99 ----Of a thickness of less than 3 mm: -( ¹) -Other, not further worked than cold-rolled (cold-reduced): --Containing by weight less than 0,25 % of carbon: ---Of a width not exceeding 500 mm: ex 7211 41 91 ----In coils intended for the manufacture of tin plate -Clad: --Of a width not exceeding 500 mm: ---Not further worked than surface-treated: ex 7212 60 91 ----Hot-rolled, not further worked than clad: -( ¹) 06.0060 Flat-rolled products of iron or non-alloy steel, of a width of 600 mm or more, hot-rolled, not clad, plated or coated: -Not in coils, not further worked than hot-rolled, of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa: ex 7208 32 10 ex 7208 32 30 ex 7208 32 51 ex 7208 32 59 ex 7208 32 91 ex 7208 32 99 --Other, of a thickness exceeding 10 mm ex 7208 33 10 ex 7208 33 91 ex 7208 33 99 --Other, of a thickness of 4,75 mm or more but not exceeding 10 mm ex 7208 34 10 ex 7208 34 90 --Other, of a thickness of 3 mm or more but less than 4,75 mm ex 7208 35 10 ex 7208 35 91 ex 7208 35 93 ex 7208 35 99 --Other, of a thickness of less than 3 mm --Other, not in coils, not further worked than hot-rolled ( ¹) Other than products containing, by weight, not less than 0,60 % of carbon and having a content, by weight, less than 0,04 % of phosphorus and sulphur taken separately and less than 0,07 % of these elements taken together. aa A A A A A A A A A A A A A A A A A A A A A A a A A A A A A A A A A A A A A A A A A A A A A s 7 551 aa A A A A A A A A A a A A A A A A A A A A 46 838 Order No CN code Description Ceiling (tonnes) (1) (2) (3) (4) 06.0060 (cont'd) ex 7208 42 10 ex 7208 42 30 ex 7208 42 51 ex 7208 42 59 ex 7208 42 91 ex 7208 42 99 --Other, of a thickness exceeding 10 mm ex 7208 43 10 ex 7208 43 91 ex 7208 43 99 --Other, of a thickness of 4,75 mm or more but not exceeding 10 mm ex 7208 44 10 ex 7208 44 90 --Other, of a thickness of 3 mm or more but less than 4,75 mm ex 7208 45 10 ex 7208 45 91 ex 7208 45 93 ex 7208 45 99 --Other, of a thickness of less than 3 mm -Other: ex 7208 90 10 --Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) Flat-rolled products of iron or non-alloy steel, of a width of 600 mm or more, cold-rolled (cold-reduced) not clad, plated or coated: -In coils, not further worked than cold-rolled (cold-reduced) of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa: ex 7209 12 10 ex 7209 12 90 --Of a thickness exceeding 1 mm but less than 3 mm ex 7209 13 10 ex 7209 13 90 --Of a thickness of 0,5 mm or more but not exceeding 1 mm ex 7209 14 10 ex 7209 14 90 --Of a thickness of less than 0,5 mm -Other, in coils not further worked than cold-rolled (cold reduced): ex 7209 22 10 ex 7209 22 90 --Of a thickness exceeding 1 mm but less than 3 mm ex 7209 23 10 ex 7209 23 90 --Of a thickness of 0,5 mm or more but not exceeding 1 mm ex 7209 24 10 ex 7209 24 91 ex 7209 24 99 --Of a thickness of less than 0,5 mm -Not in coils, not further worked than cold-rolled (cold-reduced) of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa: ex 7209 32 10 ex 7209 32 90 --Of a thickness exceeding 1 mm but less than 3 mm ex 7209 33 10 ex 7209 33 90 --Of a thickness of 0,5 mm or more but not exceeding 1 mm ex 7209 34 10 ex 7209 34 90 --Of a thickness of less than 0,5 mm -Other, not in coils, not further worked than cold-rolled (cold-reduced): ex 7209 42 10 ex 7209 42 90 --Of a thickness exceeding 1 mm but not exceeding 3 mm ex 7209 43 10 ex 7209 43 90 --Of a thickness of 0,5 mm or more but not exceeding 1 mm ex 7209 44 10 ex 7209 44 90 --Of a thickness of less than 0,5 mm -Other: ex 7209 90 10 --Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) Flat-rolled products of iron or non-alloy steel, of a width of 600 mm or more, clad, plated or coated: -Plated or coated with tin: --Of a thickness of 0,5 mm or more: A A A A A A A A A A A A A A A A A A AA A A A A A A A A A A A A A a A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A 46 838 (cont'd) Order No CN code Description Ceiling (tonnes) (1) (2) (3) (4) 06.0060 (cont'd) »@H0 -SBR:L555UME12A.95 FF: 5UEN; SETUP: 01; Hoehe: 1212 mm; 418 Zeilen; 5319 Zeichen; Bediener: GEHA Pr.: A; Kunde: GEHA6 SBR:L555UME12B.96 4. 12. 1989 Order No CN code Description Ceiling (tonnes) (1) (2) (3) (4) Order No CN code Description Ceiling (tonnes) (1) (2) (3) (4) 06.0060 (cont'd) ex 7211 29 10 ---Of a width exceeding 500 mm: -( ¹) Flat-rolled products of iron or non-alloy steel, of a width of less than 600 mm, not clad, plated or coated: -Not further worked than cold-rolled (cold-reduced) of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa: ex 7211 30 10 --Of a width exceeding 500 mm -Other, not further worked than cold-rolled (cold-reduced): --Containing by weight less than 0,25 % of carbon: ex 7211 41 10 ---Of a width exceeding 500 mm --Other: ex 7211 49 10 ---Of a width exceeding 500 mm -Other: --Of a width exceeding 500 mm: ex 7211 90 11 ---Not further worked than surface-treated Flat-rolled products of iron or non-alloy steel, of a width of less than 500 mm, clad, plated or coated: -Plated or coated with tin: ex 7212 10 10 --Tin plate, not further worked than surface-treated -Electrolytically plated or coated with zinc: --Of steel of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa: ex 7212 21 11 ---Of a width exceeding 500 mm: ----Not further worked than surface-treated --Other: ---Of a width exceeding 500 mm: ex 7212 29 11 ----Not further worked than surface-treated -Otherwise plated or coated with zinc: --Of a width exceeding 500 mm: ex 7212 30 11 ---Not further worked than surface-treated -Painted, varnished or plastic coated: ex 7212 40 10 --Tin plate, not further worked than varnished --Other: ---Of a width exceeding 500 mm: ex 7212 40 91 ----Not further worked than surface-treated -Otherwise plated or coated: --Of a width exceeding 500 mm: ---Lead-coated: ex 7212 50 31 ----Not further worked than surface-treated ---Other: ex 7212 50 51 ----Not further worked than surface-treated -Clad: --Of a width exceeding 500 mm: ex 7212 60 11 ---Not further worked than surface-treated 06.0070 Ferrous waste and scrap; remelting scrap ingots of iron or steel: -Remelting scrap ingots: ex 7204 50 90 --Other Iron and non-alloy steel in ingots or other primary forms (excluding iron of code 7203) ( ¹) Not including flat-rolled products of a weight of 500 kg or more. A A A A A A A A A A A A A A A A A A A A A A A A AA A A A A A A a A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A s 46 838 (cont'd) aa A A a A A A 25 515 Order No CN code Description Ceiling (tonnes) (1) (2) (3) (4) 06.0070 (cont'd) ex 7206 10 00 -Ingots (ECSC) Semi-finished products of iron or non-alloy steel -Containing by weight less than 0,25 % of carbon: --Of rectangular (including square) cross-section, the width measuring less than twice the thickness: ---Rolled or obtained by continuous casting: ex 7207 11 11 ----Free-cutting steel --Other: ---Of circular or polygonal cross-section: ----Rolled or obtained by continuous casting: ex 7207 19 11 -----Of free-cutting steel -Containing by weight 0,25 % or more of carbon: --Of rectangular (including square) cross-section, the width measuring less than twice the thickness: ---Rolled or obtained by continuous casting: ex 7207 20 11 ----Free-cutting steel ----Other, containing by weight: ex 7207 20 17 -----0,6 % or more of carbon --Of circular or polygonal cross-section: ---Rolled or obtained by continuous casting: ex 7207 20 51 ----Free-cutting steel ----Other: ex 7207 20 57 -----Containing by weight 0,6 % of carbon Flat-rolled products of iron or non-alloy steel, of a width of less than 600 mm, not clad, plated or coated: -Not further worked than hot-rolled, of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa: --Other, of a thickness of 4,75 mm or more: ex 7211 12 90 ---Of a width not exceeding 500 mm -( ¹) --Other: ---Of a width not exceeding 500 mm: ex 7211 19 91 ----Of a thickness of 3 mm or more but less than 4,75 mm -( ¹) ex 7211 19 99 ----Of a thickness of less than 3 mm -( ¹) -Other, not further worked than hot-rolled: --Other, of a thickness of 4,75 mm or more: ex 7211 22 90 ---Of a width not exceeding 500 mm -( ¹) --Other: ---Of a width not exceeding 500 mm: ex 7211 29 91 ----Of a thickness of 3 mm or more but less than 4,75 mm -( ¹) ex 7211 29 99 ----Of a thickness of less than 3 mm -( ¹) Flat-rolled products of iron or non-alloy steel, of a width of less than 600 mm, clad, plated or coated: -Clad: --Of a width not exceeding 500 mm: ---Not further worked than surface-treated: ( ¹) Containing, by weight, not less than 0,6 % of carbon and having a content, by weight, less than 0,04 % of phosphorus and sulphur taken separately and less than 0,07 % of these elements taken together. A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A AA A a A A A A A A A A A A A A A A A A A A A A A A A A A A A AA A A A A A A A 25 515 (cont'd) Order No CN code Description Ceiling amount (in tonnes) (1) (2) (3) (4) 06.0070 (cont'd) ex 7212 60 91 ----Hot-rolled, not further worked than clad -( ¹) Bars and rods, hot-rolled, in irregularly wound coils of iron or non-alloy steel: ex 7213 20 00 -Of free-cutting steel -Other, containing by weight 0,6 % or more of carbon ex 7213 50 10 --Containing by weight 0,6 % or more but not more than 0,75 % of carbon ex 7213 50 90 --Containing by weight more than 0,75 % of carbon ex 7214 30 00 -Of free-cutting steel ex 7214 60 00 -Other, containing by weight 0,6 % or more of carbon Stainless steel in ingots or other primary forms, semi-finished products of stainless steel ex 7218 10 00 -Ingots and other primary forms -Other: --Of rectangular (including square) cross-section: ex 7218 90 11 ex 7218 90 13 ex 7218 90 15 ex 7218 90 19 ---Rolled or obtained by continuous casting --Other: ex 7218 90 50 ---Rolled or obtained by continuous casting Flat-rolled products of stainless steel, of a width of 600 mm or more: ex 7219 11 10 ex 7219 11 90 -Not further worked than hot-rolled in coils ex 7219 12 10 ex 7219 12 90 -Not further worked than hot-rolled, not in coils ex 7219 13 10 ex 7219 13 90 -Not further worked than cold-rolled (cold-reduced): ex 7219 14 10 ex 7219 14 90 ex 7219 21 10 ex 7219 21 90 --Of a thickness exceeding 1 mm but less than 3 mm ---Containing by weight 2,5 % or more of nickel, of a thickness: ex 7219 21 11 ----Exceeding 13 mm ex 7219 21 19 ----Exceeding 10 mm but not exceeding 13 mm ex 7219 22 10 ex 7219 22 90 ex 7219 23 10 ex 7219 23 90 ex 7219 24 10 ex 7219 24 90 ex 7219 33 10 ex 7219 33 90 ex 7219 34 10 ex 7219 34 90 --Of a thickness of 0,5 mm or more but not exceeding 1 mm ex 7219 35 10 ex 7219 35 90 --Of a thickness of less than 0,5 mm -Other: ex 7219 90 11 ex 7219 90 19 --Not further worked than surface-treated, including cladding, or simply cut into shapes other than rectangular (including square) Flat-rolled products of stainless steel, of a width of less than 600 mm: ex 7220 11 00 ex 7220 12 00 -Not further worked than hot-rolled ( ¹) Containing, by weight, not less than 0,6 % of carbon and having a content, by weight, less than 0,04 % of phosphorus and sulphur taken separately and less than 0,07 % of these elements taken together. A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A a A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A 25 515 (cont'd) Order No CN code Description Ceiling amount (in tonnes) (1) (2) (3) (4) 06.0070 (cont'd) ex 7227 (all numbers) Bars and rods, hot-rolled, in irregularly wound coils, of other alloy steel Other bars and rods of other alloy steel; angles, shapes and sections of other alloy steel, hollow drill bars and rods, of alloy or non-alloy steel: ex 7228 10 10 -Bars and rods, or alloy or non-alloy steel: --Not further worked than hot-rolled, hot-drawn or extruded --Other: ex 7228 10 91 ---Hot-rolled, hot-drawn or extruded not further worked than clad -Bars and rods, of silico-manganese steel: ex 7228 20 11 ex 7228 20 19 --Not further worked than hot-rolled, hot-drawn or extruded --Other: ex 7228 20 30 ---Hot-rolled, hot-drawn or extruded not further worked than clad ex 7228 30 10 -Other bars and rods, not further worked than hot-rolled, hot-drawn or extruded ex 7228 30 30 --Of rectangular cross-section, rolled on four faces ex 7228 30 80 --Other ex 7228 60 10 --Hot-rolled, hot-drawn or extruded not further worked than clad -Angles, shapes and sections: ex 7228 70 10 --Not further worked than hot-rolled hot-drawn or extruded -Not further worked than cold-rolled (cold-reduced): ex 7220 20 10 --Of a width exceeding 500 mm -Other: --Of a width exceeding 500 mm: ex 7220 90 11 ---Not further worked, than surface-treated, including cladding --Of a width not exceeding 500 mm: ---Not further worked than surface-treated, including cladding: ex 7220 90 31 ----Hot-rolled, not further worked than clad Other bars, and rods of stainless steel; shapes and sections of stainless steel: ex 7222 10 11 ex 7222 10 19 ex 7222 10 51 ex 7222 10 59 ex 7222 10 99 -Bars and rods, not further worked than hot-rolled, hot-drawn or extruded -Other bars and rods: ex 7222 30 10 --Hot-rolled, hot-drawn or extruded not further worked than clad -Angles, shapes and sections: ex 7222 40 11 ex 7222 40 19 --Not further worked than hot-rolled hot-drawn or extruded --Other: ex 7222 40 30 ---Hot-rolled, hot-drawn or extruded not further worked than clad Other alloy steel in ingots or other primary forms, semi-finished products of other alloy steel: ex 7224 10 00 -Ingots and other primary forms: -Other: --Of rectangular (including square) cross-section: ---The width measuring less than twice the thickness: ex 7224 90 01 -----Of high-speed steel ex 7224 90 09 -----Other ex 7224 90 15 ----Other A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A a A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A 25 515 (cont'd) Order No CN code Description Ceiling amount (in tonnes) (1) (2) (3) (4) 06.0070 (cont'd) ex 7224 90 30 ---Hot-rolled or obtained by continuous casting Flat-rolled products of other alloy steel, of a width of 600 mm or more ex 7225 10 10 ex 7225 10 91 ex 7225 10 99 -Of silicon-electrical steel -Of high speed steel: ex 7225 20 11 --Not further worked than hot-rolled ex 7225 20 19 ex 7225 20 30 --Not further worked than surface-treated, including cladding or simply cut into shapes other than rectangular (including square) ex 7225 30 00 -Other, not further worked than hot-rolled, in coils ex 7225 40 10 ex 7225 40 30 ex 7225 40 50 ex 7225 40 70 ex 7225 40 90 ex -Other, not further worked than hot-rolled, not in coils -Other: ex 7225 90 10 --Not further worked than surface-treated including cladding or simply cut into shapes other than rectangular (including square) Flat-rolled products or other alloy steel, of a width of less than 600 mm -Of silicon-electrical steel ex 7226 10 10 --Not further worked than hot-rolled --Other: ex 7226 10 30 ---Of a width exceeding 500 mm -Of high-speed steel ex 7226 20 10 --Not further worked than hot-rolled --Not further worked than cold-rolled (cold reduced) ex 7226 20 31 ---Of a width exceeding 500 mm --Other: ---Of a width exceeding 500 mm ex 7226 20 51 ----Not further worked than surface treated, including cladding ---Of a width not exceeding 500 mm: ----Not further worked than surface-treated including cladding: ex 7226 20 71 -----Hot-rolled, not further worked than clad -Other: ex 7226 91 00 --Not further worked than hot-rolled --Not further worked than cold-rolled (cold-reduced): ex 7226 92 10 ---Of a width exceeding 500 mm --Other: ---Of a width exceeding 500 mm: ex 7226 99 11 ----Not further worked than surface-treated, including cladding ---Of a width not exceeding 500 mm: ----Not further worked than surface-treated, including cladding: ex 7226 99 31 -----Hot-rolled, not further worked than clad --Other: ex 7228 70 31 ---Hot-rolled, hot-drawn or extruded not further worked than clad -Hollow drill bars and rods: ex 7228 80 10 --Of alloy steel A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A a A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A A s 25 515 (cont'd) Taric codes Order No CN code Taric code 06.0020 ex 7211 12 10 7211 12 10*12 7211 12 10*91 ex 7211 19 10 7211 19 10*12 7211 19 10*91 ex 7211 22 10 7211 22 10*12 7211 22 10*91 ex 7211 29 10 7211 29 10*12 7211 29 10*91 06.0050 ex 7211 12 90 ex 7211 19 91 ex 7211 19 99 ex 7211 22 90 ex 7211 29 91 ex 7211 29 99 7211 12 90*90 7211 19 91*90 7211 19 99*90 7211 22 90*90 7211 29 91*90 7211 29 99*90 ex 7212 60 91 7212 60 91*90 06.0060 ex 7211 12 10 7211 12 10*18 7211 12 10*19 7211 12 10*99 ex 7211 19 10 7211 19 10*16 7211 19 10*17 7211 19 10*19 7211 19 10*99 ex 7211 22 10 7211 22 10*18 7211 22 10*19 7211 22 10*99 ex 7211 29 10 7211 29 10*16 7211 29 10*17 7211 29 10*19 7211 29 10*99 06.0070 ex 7211 12 90 ex 7211 19 91 ex 7211 19 99 ex 7211 22 90 ex 7211 29 91 ex 7211 29 99 7211 12 90*10 7211 19 91*10 7211 19 99*10 7211 22 90*10 7211 29 91*10 7211 29 99*10 ex 7212 60 91 7212 60 91*10